Name: Council Regulation (EEC) No 1171/87 of 28 April 1987 on the conclusion of the Agreement amending for the second time the Agreement between the European Economic Community and the Government of the Republic of Guinea-Bissau on fishing off the coast of Guinea-Bissau
 Type: Regulation
 Subject Matter: Africa;  fisheries
 Date Published: nan

 30 . 4. 87 Official Journal of the European Communities No L 113/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1171/87 of 28 April 1987 on the conclusion of the Agreement amending for the second time the Agree ­ ment between the European Economic Community and the Government of the Republic of Guinea-Bissau on fishing off the coast of Guinea-Bissau the Government of the Republic of Guinea-Bissau on fishing off the coast of Guinea-Bissau is hereby approved on behalf of the Community. The text of the Agreement is attached to this Regulation . Article 2 With a view to taking into consideration the interests of the Canary Islands, the Agreement referred to in Article 1 and, insofar as is necessary for its application, the provi ­ sions of the common fisheries policy relating to the conservation and management of fisheries resources shall also apply to vessels which sail under the flag of Spain, which are recorded on a permanent basis in the registers of the competent authorities at local level fregistros de base') in the Canary Islands, under the conditions defined in Note 6 to Annex I to Council Regulation (EEC) No 570/86 of 24 February 1986 concerning the definition of the concept of 'originating products' and methods of administrative cooperation in trade between the customs territory of the Community, Ceuta and Melilla and the Canary Islands (4). THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the Act of Accession of Spain and Portugal , and in particular Article 155 (2) (b) and Article 167 (3) thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Parli ­ ament (2), Whereas, pursuant to the second paragraph of Article 17 of the Agreement on fishing off the coast of Guinea ­ Bissau (3), the Community and the Republic of Guinea ­ Bissau conducted negotiations to determine the amend ­ ments or additions to be made to that Agreement at the end of the second three-year period of application ; Whereas, as a result of these negotiations, an Agreement amending for the second time of Agreement on fishing was initialled on 22 May 1986 ; Whereas, under the terms of Article 155 (2) (b) of the Act of Accession , it is for the Council to determine the proce ­ dures appropriate to take into consideration all or part of the interests of the Canary Islands when it adopts deci ­ sions, case by case, particularly with a view to the conclu ­ sion of fisheries agreements with third countries ; whereas the case in point calls for the said procedures to be deter ­ mined ; Whereas it is in the Community's interest to approve the said Agreement, HAS ADOPTED THIS REGULATION : Article 1 The Agreement amending for the second time the Agree ­ ment between the European Economic Community and Article 3 The President of the Council is hereby authorized to designate the persons empowered to sign the Agreement and shall give the notification provided for in Article 2 of the Agreement Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (') OJ No C 197, 6 . 8 . 1986, p. 12 . (2) OJ No C 283 , 10 . 11 . 1986, p . 104. (4) OJ No L 56, 1 . 3 . 1986, p. 1 . (*) The date of entry into force of the Agreement will be pu ­ blished in the Official Journal of the European Communities by the General Secretariat of the Council .(3) OJ No L 226, 29 . 8 . 1980, p. 34. No L 113/2 Official Journal of the European Communities 30 . 4 . 87 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 28 April 1987 . For the Council The President P. DE KEERSMAEKER